          Case 8:20-bk-13014-MW                  Doc 128 Filed 06/30/21 Entered 06/30/21 09:24:34                                     Desc
                                                  Main Document Page 1 of 8

 Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Michael J. Gomez (State Bar No. 251571)
 mgomez@frandzel.com                                                                                  FILED & ENTERED
 Reed S. Waddell (State Bar No. 106644)
 rwaddell@frandzel.com
 FRANDZEL ROBINS BLOOM & CSATO, L.C.                                                                          JUN 30 2021
 1000 Wilshire Boulevard, Nineteenth Floor
 Los Angeles, California 90017-2427
 Telephone: (323) 852-1000                                                                              CLERK U.S. BANKRUPTCY COURT
 Facsimile: (323) 651-2577                                                                              Central District of California
                                                                                                        BY jle        DEPUTY CLERK


      Attorney for Movant
      Movant appearing without an attorney

                                          UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

 In re:                                                                    CASE NO.: 8:20-bk-13014-MW

 NORTHERN HOLDINGS, LLC,                                                   CHAPTER: 11

                                                                                  ORDER GRANTING [LIMITED RELIEF
                                                                                      SOUGHT IN] MOTION FOR
                                                                                    RELIEF FROM THE AUTOMATIC
                                                                                     STAY UNDER 11 U.S.C. § 362
                                                                                         (REAL PROPERTY)

                                                                           DATE: June 14, 2021
                                                                           TIME: 10:00 a.m.
                                                                           COURTROOM: 6C
                                                                           PLACE: 411 West Fourth Street
                                                                                   Santa Ana, CA 92701-4593

                                                            Debtor(s).

 Movant: Farm Credit West, FLCA

1. The Motion was:                Opposed               Unopposed               Settled by stipulation

2. The Motion affects the following real property (Property):

 Property Name                         APN                                  Property Address / Location
 Rabbit Ridge Winery                   026-104-001                          1172 San Marcos Road, Paso Robles, CA, 93446.
 Texas Road Vineyard                   027-145-022                          Located along the north side of Texas Road, just north
                                                                            of San Marcos Road and ~1.5 miles west of Highway
                                                                            101, being ~4 miles northwest of Paso Robles, in rural
                                                                            San Luis Obispo County.
 Live Oak Vineyard                     026-342-039                          2380 Live Oak Road, Paso Robles, CA 93446. Located
                                                                            ~0.2 mile north of Live Oak Road and ~0.8 mile west of
                                                                            Arbor Road, being ~2.5 miles southwest of Paso Robles,
                                                                            in rural San Luis Obispo County.


4264934v1 | 100967-0004 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

June 2014                                                              Page 1                                        F 4001-1.RFS.RP.ORDER
        Case 8:20-bk-13014-MW                    Doc 128 Filed 06/30/21 Entered 06/30/21 09:24:34                                     Desc
                                                  Main Document Page 2 of 8

     Legal description or document recording number (including county of recording):

     See Deed of Trust and Assignment of Rents recorded in San Luis Obispo County on March 23, 2007, recording
     number 2007019418 (Dkt. 11, Exh. 2).




4264934v1 | 100967-0004 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

June 2014                                                              Page 2                                        F 4001-1.RFS.RP.ORDER
        Case 8:20-bk-13014-MW                    Doc 128 Filed 06/30/21 Entered 06/30/21 09:24:34                                     Desc
                                                  Main Document Page 3 of 8




4264934v1 | 100967-0004 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

June 2014                                                              Page 3                                        F 4001-1.RFS.RP.ORDER
        Case 8:20-bk-13014-MW                    Doc 128 Filed 06/30/21 Entered 06/30/21 09:24:34                                     Desc
                                                  Main Document Page 4 of 8




4264934v1 | 100967-0004 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

June 2014                                                              Page 4                                        F 4001-1.RFS.RP.ORDER
        Case 8:20-bk-13014-MW                    Doc 128 Filed 06/30/21 Entered 06/30/21 09:24:34                                     Desc
                                                  Main Document Page 5 of 8




        See attached page.




4264934v1 | 100967-0004 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

June 2014                                                              Page 5                                        F 4001-1.RFS.RP.ORDER
          Case 8:20-bk-13014-MW                  Doc 128 Filed 06/30/21 Entered 06/30/21 09:24:34                                     Desc
                                                  Main Document Page 6 of 8

The Motion is granted under:
   a.       11 U.S.C. § 362(d)(1) [Movant is granted limited relief from stay to record a new Notice of Trustee’s
   Sale and schedule a foreclosure sale for a date after August 2, 2021. The stay otherwise remains in full force
   and effect and Movant may not actually conduct a foreclosure sale on the date scheduled, or otherwise,
   without further order of the Court.]
     b.         11 U.S.C. § 362(d)(2)
     c.         11 U.S.C. § 362(d)(3)
     d.         11 U.S.C. § 362(d)(4). The filing of the bankruptcy petition was part of a scheme to hinder, delay, or defraud
                creditors that involved:
          (1)       The transfer of all or part ownership of, or other interest in, the Property without the consent of the
                    secured creditor or court approval; and/or
          (2)       Multiple bankruptcy cases affecting the Property.
          (3)       The court        makes      does not make         cannot make
                    a finding that the Debtor was involved in this scheme.
          (4) If recorded in compliance with applicable state laws governing notices of interests or liens in real property, this
              order shall be binding in any other case under this title purporting to affect the Property filed not later than 2
              years after the date of the entry of this order by the court, except that a debtor in a subsequent case under
              this title may move for relief from this order based upon changed circumstances or for good cause shown,
              after notice and a hearing. Any federal, state or local government unit that accepts notices of interests or
              liens in real property shall accept any certified copy of this order for indexing and recording.

3.        As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
     a.         Terminated as to the Debtor and the Debtor’s bankruptcy estate. [Subject to paragraph 2.a., above.]
     b.         Modified or conditioned as set forth in Exhibit                 to this order.
     c.         Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                remedies regarding the Property do not constitute a violation of the stay.

4.        Movant may enforce its remedies to foreclose upon and obtain possession of the Property in accordance with
          applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or property of the
          estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

5.        Movant must not conduct a foreclosure sale of the Property before (date)                                   .

6.        The stay shall remain in effect subject to the terms and conditions set forth in the Adequate Protection Agreement
          contained within this order.
7.        In chapter 13 cases, the trustee must not make any further payments on account of Movant’s secured claim after
          entry of this order. The secured portion of Movant’s claim is deemed withdrawn upon entry of this order without
          prejudice to Movant’s right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to
          the contrary, Movant must return to the trustee any payments received from the trustee on account of Movant’s
          secured claim after entry of this order.

8.        The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, as
          to the same terms and conditions as to the Debtor.

9.        The 14-day stay as provided in FRBP 4001(a)(3) is waived.

10. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.
11. Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
    modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its servicing
    agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.

4264934v1 | 100967-0004 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

June 2014                                                              Page 6                                        F 4001-1.RFS.RP.ORDER
            Case 8:20-bk-13014-MW                Doc 128 Filed 06/30/21 Entered 06/30/21 09:24:34                                     Desc
                                                  Main Document Page 7 of 8


12. Upon entry of this order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
    Code § 2920.5(c)(2)(C).
13.         A designated law enforcement officer may evict the Debtor and any other occupant from the Property regardless
            of any future bankruptcy case concerning the Property for a period of 180 days from the hearing of this Motion
      (a)       without further notice.
      (b)       upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                nonbankruptcy law.
14.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
            180 days, so that no further automatic stay shall arise in that case as to the Property.
15.         This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
            interest in the Property for a period of 180 days from the hearing of this Motion:
      (a)       without further notice.
      (b)       upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                nonbankruptcy law.
16.         This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      (a)       without further notice.
      (b)       upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                nonbankruptcy law.
17.       Other (specify): The hearing on Motion for Relief from Stay is continued to August 2, 2021, at 9:00 a.m., at which
      time the Court will consider granting the full relief sought in the Motion.




                                                                        ###




                  Date: June 30, 2021




4264934v1 | 100967-0004 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

June 2014                                                              Page 7                                        F 4001-1.RFS.RP.ORDER
        Case 8:20-bk-13014-MW                    Doc 128 Filed 06/30/21 Entered 06/30/21 09:24:34                                     Desc
                                                  Main Document Page 8 of 8

Approved as to form:


/s/ Nancy Goldenberg
Nancy Goldenberg
Trial Attorney for
Office of the United States Trustee




4264934v1 | 100967-0004 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of
California.

June 2014                                                              Page 8                                        F 4001-1.RFS.RP.ORDER
